UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
SPEEDFIT LLC and AUREL A. ASTILEAN,

       Plaintiffs,
                                          MEMORANDUM & ORDER
     -against-                            13-CV-1276 (KAM)(AKT)

WOODWAY USA, INC.,

       Defendant.
----------------------------------X
MATSUMOTO, United States District Judge:

         Plaintiffs Speedfit LLC (“Speedfit”) and Aurel A.

Astilean (“Astilean”) (collectively, “plaintiffs”) commenced the

instant action against Woodway USA, Inc. (“Woodway” or

“defendant”), alleging that Woodway wrongfully infringed upon

United States Patent No. 8,308,619 (“the ‘619 patent”) and

United States Patent No. 8,343,016 (“the ‘016 patent” and

together with the ‘619 patent, the “patents-in-suit”), both of

which are owned by Speedfit and relate to a manually-powered

treadmill involving a closed-loop treadmill belt designed to

maintain a concave running surface.     (ECF No. 150, Supplemental

Complaint (“Supp. Compl.”) ¶¶ 18-21.)    Before the court is

Woodway’s Daubert motion seeking to preclude the expert

testimony offered by David Wanetick, plaintiffs’ damages expert.

(ECF No. 216, Def. Mot.)   The court shall address Woodway’s

concurrently filed Daubert motion challenging plaintiffs’

technical expert, James Whelan, shortly.    (See ECF No. 211.)
                            BACKGROUND

         Plaintiff Speedfit, founded by plaintiff Astilean and

co-inventor Dan Bostan, who is not joined in this action, is a

New York-based company that develops fitness programs and

equipment.   (Supp. Compl. ¶¶ 8-9.)   Defendant Woodway is a

Wisconsin-based corporation that designs, manufactures, and

sells fitness and exercise products, including manually-operated

treadmills with a curved running surface.    (Id. ¶ 10.)

         Familiarity with the factual and procedural history of

this matter is assumed, as set forth comprehensively in this

court’s prior orders concerning this litigation.    See Speedfit

LLC, et. al. v. Woodway USA, Inc., 53 F. Supp. 3d 561 (E.D.N.Y.

2014) (denying Woodway’s motion to dismiss and motion to

transfer); Speedfit LLC, et. al. v. Woodway USA, Inc., No. 13-

CV-1276, 2015 WL 6143697 (E.D.N.Y. Oct. 19, 2015) (granting

leave to file a Third Amended Complaint); Speedfit LLC, et. al.

v. Woodway USA, Inc., 226 F. Supp. 3d 149 (E.D.N.Y. 2016)

(granting in part and denying in part Woodway’s motion to

dismiss Third Amended Complaint); Speedfit LLC, et. al. v.

Woodway USA, Inc., No. 13-CV-1276, 2017 WL 5633113 (E.D.N.Y.

Nov. 20, 2017) (construing claim term “means for slackening”).

After claim construction, the parties requested the court

schedule briefing for dispositive motions and Daubert motions.

(See ECF No. 195.)   The court issued a scheduling order for

                                2
briefing defendant’s Daubert motions, anticipating it would

consider dispositive motions after resolving expert evidentiary

issues.   (See Scheduling Order dated June 17, 2018.)

            Defendant moves against Wanetick’s opinions as

disclosed in his report dated July 27, 2015 (the “Report”).              The

Report begins with what appears to be a two-page cover letter

addressed to plaintiffs’ counsel broadly describing the parties’

dispute but also tangential matters (e.g. a legal dispute

between Astilean and a celebrity; Astilean’s credit card debt).

(See ECF No. 218-1, Ex. 1, Wanetick Report (“Rept.”) at 1-2.)

The Report identifies three relevant periods for its purposes: a

period beginning with Woodway’s alleged breach of a contract

with Speedfit and Astilean and ending with the November 13, 2012

issuing of the ‘619 patent; a period beginning with the ‘619

patent’s issue and ending December 31, 2014, the last reported

day of Woodway’s sales information available to Wanetick at the

time he prepared the Report; and finally, a forward-looking

period from January 1, 2015 through the expiration of the ‘016

patent, April 6, 2031. 1     (Id. at 3.)     The Report sets out an

opinion of damages sustained by plaintiffs from Woodway’s



1     These dates appear to be of little significance to a damages
calculation in light of the court’s ruling, issued subsequent to the Report’s
preparation, that plaintiffs lack standing to sue for infringement prior to
June 1, 2015. See Speedfit, 226 F. Supp. 3d at 157. That fact, however,
does not bear on the reliability of Wanetick’s opinion and the court’s
decision on the instant motion.

                                      3
alleged infringement of the patents-in-suit over the three time

periods, the first of which also includes damages attributable

to plaintiffs’ state law claims.          For the first period, Wanetick

appears to calculate breach of contract, conversion,

constructive trust, and unjust enrichment damages but did not

actually articulate a theory of such damages.           (See Rept. at 3,

¶ 1, n.1; id. at 6, Collective Damages Analysis; see also ECF

No. 203, Def. Mot. to Strike, Ex. A at 1.)          For both the first

and second period, Wanetick appears to calculate patent

infringement damages based upon a reasonable royalty.

Wanetick’s analysis appears in a chart titled Collective Damages

Analysis, (Rept. at 6), which relies in part on Woodway’s sales

figures also disclosed in the Report, (see id. at 19, Ex. A).

              Wanetick concludes that “Speedfit is owed $2.3

million through December 31, 2014” and indicates further damages

will need to be calculated once Woodway discloses updated sales

figures. 2   (Id.)   He selects a royalty rate of “8% of gross

sales” and opines that a 15% interest rate is appropriate.

(Id.)   Wanetick then calculates an implied “upfront payment”

that “would have been reasonable for Woodway to pay to



2     Counsel for Woodway has represented that plaintiffs served upon them,
after service of Woodway’s opening brief in this motion, a supplemental
expert report prepared by Wanetick. (See ECF No. 203.) Defendant
subsequently moved to strike this supplemental report, which motion was
granted in part and denied in part by Magistrate Judge Tomlinson. (See ECF
No. 239.)

                                      4
[Astilean]” around the time the parties began their work

together.    (Id. at 4.)    He supports the sum of $275,000 for this

upfront payment by referencing Woodway’s claim that it invested

$150,000 in improving Speedfit’s treadmill, and calculating the

yield on this investment assuming an 18% rate of return from the

time of the payment, March 18, 2009, until the first patent-in-

suit issued, on November 13, 2012.         (Id.)   Wanetick selected

this rate of return from a 2015 Pepperdine Private Capital

Markets Report, based on his assumption that Woodway was similar

to a venture capital firm and would view Speedfit as a “later-

stage” investment opportunity.        (Id.)

            In the Collective Damages Analysis chart, which covers

the first two time periods from March 18, 2009 to November 13,

2012 and from November 13, 2012 until December 31, 2014 (“the

last date for which [he] received sales data from Woodway”),

Wanetick calculates the yearly royalty owed by Woodway by

applying his selected royalty rate of 8% to Woodway’s

“Infringing Sales” for the years 2009 through 2014. 3           (Id. at 6.)

The Collective Damages includes breach of contract, constructive

trust, and unjust enrichment damages for the first period.              He

then sums these yearly figures and applies a 15% interest rate,

adds the implied upfront payment, also accounting for interest,



3     The Report is not clear as to whether the first period or second period
is inclusive of November 13, 2012.

                                      5
and arrives at a rounded damages figure of $2.3 million.     (Id.)

Wanetick does not identify what portion of the damages either

patent accounts for, and does not identify what he considered to

be infringing sales by Woodway.

           The Report’s next twelve pages cover Wanetick’s

royalty rate calculation.     He briefly describes eight licensing

proposals between Speedfit and others, and then conducts a

Georgia-Pacific analysis, laying out and applying the 15 factors

articulated in the seminal patent damages case, Georgia-Pacific

Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y.

1970).    (Rept. at 7-12.)   The Report also includes a purported

licensing agreement between Nautilus, Inc., a fitness industry

comparator, and MedFit Systems, Inc. (Id. at 22-34.)

            Wanetick then describes three additional methods he

used to calculate a royalty rate: the University of Ghent

method; the Kammerer and Lu method; and the Black-Scholes

method.    (Id. at 13-15.)   The Report summarizes the results of

these royalty rate calculations in a chart on page seven and

highlights Wanetick’s Georgia-Pacific factors calculation and

the resulting 8% royalty rate in bold-face type.     (Id. at 7.)

           Appendix C to the Report lists the sources Wanetick

consulted and relied on in formulating his damages opinion. (Id.

at 40.)    Among these sources are a general reference to

“telephonic interviews” with plaintiffs’ counsel, “internet

                                  6
searchers (sic),” information deposited on a discovery database,

a visit to a Princeton, New Jersey gym, and course materials

from a Certified Patent Valuation Analyst training program which

Wanetick created and administers.         (Id.; see also ECF No. 210-1,

Pl. Opp. at 9.)     Missing from this list, according to Wanetick,

is an emailed spreadsheet that included the necessary sales

figures supporting some of his calculations, along with some

legal documents like deposition transcripts and motion papers.

(ECF No. 219-2, Ex. B, Wanetick Dep. at 47:5-20.)            Wanetick

admitted during his deposition that he did not believe every

document he reviewed was worthy of being cited in the Report,

and that, given significant time pressure to complete the

Report, he “[could not] make notes of every single thing that

[he] read.” 4   (Id. at 49: 16-25.)

            The remainder of the Report includes exhibits and

appendices that describe Woodway’s profit margins, the

advantages and disadvantages of motorless treadmills, Wanetick’s

assumptions and limiting conditions for preparing the Report,

along with other information concerning Wanetick’s

qualifications (e.g. his Curriculum Vitae).           (Id. at 19-21, 35-

44.)

                              LEGAL STANDARD


4     Wanetick testified during his deposition that he had approximately 30
hours to complete the Report and was given approximately 12 days’ notice
before the Report was due. (See Wanetick Dep. at 47:15; 124:20-23.)

                                      7
           I.     Expert Testimony

                  A.   Applicable Authority

           In this patent case the court applies the law of the

Federal Circuit to patent issues, and the law of its regional

circuit, the Second Circuit, to non-patent and evidentiary

issues.    In re Cambridge Biotech Corp., 186 F.3d 1356, 1368

(Fed. Cir. 1999); see also Coconut Grove Pads, Inc. v. Mich &

Mich TGR, Inc., 222 F. Supp. 3d 222, 250 n.6 (E.D.N.Y. 2016).

Thus, questions pertaining to Wanetick’s damages calculation

regarding patent infringement are governed by Federal Circuit

authority, and questions pertaining to the admissibility of

expert witness testimony offered under Federal Rule of Evidence

702 (“FRE 702”), or an expert witness’s required disclosures

under Federal Rule of Civil Procedure 26 (“Rule 26”), are

governed by Second Circuit authority.

                  B.   Federal Rule of Civil Procedure 26

           Before reaching the merits of defendant’s Daubert

challenge, the court will first address plaintiffs’ compliance

with Rule 26.     Rule 26(a)(2)(B) requires parties provide a

report for each retained expert witness that discloses:

    (i)         a complete statement of all opinions the witness
                will express and the basis and reasons for them;

    (ii)        the facts or data considered by the witness in
                forming them;




                                     8
     (iii)    any exhibits that will be used to summarize or
              support them;

     (iv)     the witness’s qualifications, including a list
              of all publications authored in the previous 10
              years;

    (v)       a list of all other cases in which, during the
              previous 4 years, the witness testified as an
              expert at trial or by deposition; and

    (vi)      a statement of the compensation to be paid for
              the study and testimony in the case.

Fed. R. Civ. P. 26(a)(2)(B).    Rule 26 “guards against the

presentation of sketchy and vague expert reports that provide

little guidance to the opposing party as to an expert’s

testimony.”    Conte v. Newsday, Inc., No. 06-CV-4859, 2011 WL

2671216, at *4 (E.D.N.Y. July 7, 2011).

            This disclosure requirement is designed to prevent a

party from raising unexpected or new evidence at trial.    Id.;

Harkabi v. SanDisk Corp., No. 08-CV-8203, 2012 WL 2574717, at *3

(S.D.N.Y. June 20, 2012) (“The purpose of the expert disclosure

rules is to avoid surprise or trial by ambush.” (internal

quotation marks omitted)); Ebewo v. Martinez, 309 F. Supp. 2d

600, 607 (S.D.N.Y. 2004).    Pursuant to Federal Rule of Civil

Procedure 37, the court may preclude a party from using

information or an expert witness if the relevant disclosures

“are insufficiently detailed and complete to satisfy Rule

26(a)(2).”    Conte, 2011 WL 2671216, at *4; see also Ebewo, 309

F. Supp. 2d at 606-07.

                                 9
            Defendant argues that Wanetick’s Report does not

comply with the Federal Rules because it does not include a

statement of his compensation and is not signed by Wanetick.

(Def. Mot. at 29.)      The court notes that in addition to these

defects, the Report apparently does not include a statement of

Wanetick’s litigation experience, i.e. cases in which he has

been called to testify as a damages expert. 5          However, the court

has not found a case in this Circuit in which an expert’s report

was precluded for failure to comply with these particular

requirements of Rule 26, and defendant does not cite to any

support.    Given that the purpose of Rule 26 disclosures is to

put the other party on notice, well in advance of trial, the

court finds that the Report satisfies that purpose and does not

warrant preclusion of expert testimony for the technical

deficiencies defendant identified.

            Rule 26(a)(2)(B)(ii) requires that a retained expert’s

report include “the facts or data considered by the witness in

forming them.”     In his Report, Wanetick notes that he considered

the documents exchanged in discovery, including emails between

the parties, sales data from Woodway, research papers, media

reports regarding non-motorized treadmills, different



5     Wanetick testified during his deposition that he had not been deposed
previously as a damages expert, and that he had been previously retained as a
patent damages expert but had not previously prepared a patent damages
report. (Wanetick Dep. at 28:7-12; 178:13-15.)

                                     10
methodologies for royalty rate calculations, comparator data

regarding operating profit ratios, data regarding stock market

volatility, differences between non-motorized and motorized

treadmills, and comparator licensing agreements.      (See generally

Wanetick Dep.; Rept. at 40, App. C.)

            In addition to the documents mentioned in the body of

Wanetick’s Report, the Report includes Appendix C which lists

additional sources.    (See Rept. at 40, App. C.)   Although

comparing Appendix C to Wanetick’s deposition testimony

indicates that Appendix C may be incomplete,     (see Wanetick Dep.

at 49:24-25; 61:8-11; 66:8-15),     item 2 of the Appendix states

that Wanetick referred to documents in a “VDiscovery” database,

and the body of the Report includes citations to what appear to

be Bates numbers, (Rept. at 2 n.3; 40).     Thus, it is clear

Wanetick at least considered the documents in the VDiscovery

database.    The court finds that defendant was on adequate notice

as to “the facts or data considered by” Wanetick in forming his

opinions, as required by Rule 26.      Wanetick’s deposition

testimony minimally supplemented his sources, indicating that he

based some of his opinions on his own research and site visits,

and on facts or data available on the internet, though he did

not ultimately provide a source or independently verify the

information contained in some of the internet sources.         (See,

e.g., Wanetick Dep. at 59:16-18; 66:2-15.)

                                  11
            Although the court may exclude an expert’s testimony

if the expert’s report fails to comport with Rule 26, the court

finds that the Report is sufficiently detailed to advise

defendant of the required information under Rule 26.

Plaintiffs, however, are ordered to cure the technical

deficiencies identified in the Report, namely the lack of

signature and a statement of Wanetick’s compensation, and serve

an amended Report on defendant and the court no later than April

12, 2019.    Defendant shall not take this simple amendment as an

opportunity to further depose Wanetick.    The court next

addresses whether plaintiffs’ expert should be precluded from

testifying for the reasons proffered by defendant.

                C.   Federal Rule of Evidence 702

            FRE 702 governs the admissibility of expert testimony.

Fed. R. Evid. 702.    Whereas Federal Rule of Civil Procedure

26(a) guards against the presentation of expert reports that

provide little guidance to the opposing party as to an expert’s

testimony, FRE 702 guards against the presentation of

insufficiently reliable evidence to the finder of fact.     Conte,

2011 WL 2671216, at *4.    FRE 702 permits expert testimony where:

    (a)       the expert’s scientific, technical, or other
              specialized knowledge will help the trier of fact
              to understand the evidence or to determine a fact
              in issue;

    (b)       the testimony is based on sufficient facts or
              data;

                                 12
    (c)      the testimony is the product       of    reliable
             principles and methods; and

    (d)      the expert has reliably applied the principles
             and methods to the facts of the case.

Fed. R. Evid. 702.

           District courts serve as the “gatekeeper” to ensure

that, in accordance with FRE 702, an “expert’s testimony both

rests on a reliable foundation and is relevant to the task at

hand.”   United States v. Williams, 506 F.3d 151, 160 (2d Cir.

2007) (quoting Daubert v. Merrell Dow Pharm., 509 U.S. 579, 597

(1993)).   “The district court has broad discretion to carry out

this gatekeeping function.”   In re Pfizer Inc. Sec. Litig., 819

F.3d 642, 658 (2d Cir. 2016).   The district court must “make

certain that an expert, whether basing testimony upon

professional studies or personal experience, employs in the

courtroom the same level of intellectual rigor that

characterizes the practice of an expert in the relevant field.”

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).    The

proponent of the expert testimony has the burden of establishing

the admissibility of the evidence under Daubert.     In re Pfizer,

819 F.3d at 658.

           District courts also must ensure that “any and all

scientific testimony or evidence admitted is not only relevant,

but reliable.”   Nimely v. City of New York, 414 F.3d 381, 396

(2d Cir. 2005) (quoting Daubert, 509 U.S. at 589).      Before

                                13
admitting expert testimony under FRE 702 and Daubert, the

district court should make the following determinations: (1)

“whether the witness is qualified to be an expert;” (2) “whether

the opinion is based upon reliable data and methodology;” and

(3) “whether the expert’s testimony on a particular issue will

assist the trier of fact.”   Marini v. Adamo, 995 F. Supp. 2d

155, 179 (E.D.N.Y. 2014) (citing Nimely, 414 F.3d at 396-97).

          To be reliable, FRE 702 “requires a sufficiently

rigorous analytical connection between th[e] methodology and the

expert's conclusions.”   Nimely, 414 F.3d at 396.   “[T]oo great

an analytical gap between the data and the opinion proffered,”

warrants exclusion.   Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146

(1997).   Thus, an expert opinion that “is based on data, a

methodology, or studies that are simply inadequate to support

the conclusions reached” is unreliable and should be excluded.

Nimely, 414 F.3d at 396-97 (citing Amorgianos v. Nat’l R.R.

Passenger Corp., 303 F.3d 256, 266 (2d Cir. 2002)); see also

Boucher v. U.S. Suzuki Motor Corp., 73 F.3d 18, 21 (2d Cir.

1996) (“[E]xpert testimony should be excluded if it is

speculative or conjectural.”); Uniloc USA, Inc. v. Microsoft

Corp., 632 F.3d 1292, 1315 (Fed. Cir. 2011) (“If the patentee

fails to tie the theory to the facts of the case, the [expert]

testimony must be excluded.”).   Accordingly, conclusory opinions

often provide an insufficient basis upon which to assess

                                 14
reliability.    Estate of Jaquez v. City of New York, 104 F. Supp.

3d 414, 426 (S.D.N.Y. 2015) (citing Nimely, 414 F.3d at 396);

see also Gen. Elec., 522 U.S. at 146 (“[N]othing in either

Daubert or the Federal Rules of Evidence requires a district

court to admit opinion evidence that is connected to existing

data only by the ipse dixit of the expert.”).

                               DISCUSSION

           I.   Wanetick’s Qualifications

          Though defendant first questioned Wanetick’s

qualifications in a footnote, the court must nonetheless satisfy

itself that an expert who will offer opinion testimony is

qualified under FRE 702.     Defendant argues that Wanetick is

unqualified because he is “self-taught” in patent valuation.

(Def. Mot. at 3 n.3.)      Defendant cites to FRE 702’s requirement

that an expert witness be qualified by either “knowledge, skill,

experience, training, or education” and argues that Wanetick and

plaintiffs have not established that he satisfies any of these

qualifications.    (Id.)   Plaintiffs respond by citing to

Wanetick’s position as the managing director of Incremental

Advantage, LLC, a valuation company he founded in 2005, and his

years of experience valuing patents specifically.      (Pl. Opp. at

9.)   Plaintiffs further cite to Wanetick’s “real-world

experience” which he described during his deposition testimony,

including: seven to nine years of valuing public and private

                                   15
companies; employment at Merrill Lynch, and First Albany

Capital; writing a print newsletter related to stock

recommendations; publishing four books on industry analysis and

company valuation; and developing conferences and seminars

related to valuation, including some focused on intellectual

property.    (See, e.g., Wanetick Dep. at 11-12.)         Wanetick

estimated that he had valued 75 patents outside the litigation

context, and that 97% of his patent valuation business was not

related to litigation.6      (Id. at 12-13.)      Finally, plaintiffs

point to Wanetick’s Certified Patent Valuation Analyst Program,

a certification program which Wanetick created and administers

himself.    (Pl. Opp. at 9.)     Defendant responds that Wanetick

offered no insight into the substantive elements of his

certification program, and that the court should not take

plaintiffs at their word that the program is sufficient to

qualify Wanetick.

            The court finds that although Wanetick’s formal

education in patent valuation may be spare, his knowledge,

skill, and experience are sufficient as to qualify him to

calculate patent infringement damages in this case.            It is not



6     These parameters imply that, at the time he prepared the Report,
Wanetick had valued a total of 77 or 78 patents, approximately 97% of which,
or 75 in total, were not related to patent infringement litigation. Thus, he
has valued two to three patents for purposes of litigation, but admits that,
prior to his engagement for this case, he had never prepared a damages report
or been accordingly deposed. (Wanetick Dep. at 28:7-11.)

                                     16
necessary to credit his patent valuation certification to find

that Wanetick’s opinion as to the value of patented intellectual

property is based on the requisite “knowledge, skill, experience

education, or training.”      If his deposition testimony is to be

credited, and the court finds no reason not to, then Wanetick

has been valuing patents for several years, and enjoys a steady

stream of clients and students.        Plaintiffs need not demonstrate

that their expert is frequently retained for his opinion to be

helpful to the finder of fact. 7      The court finds that the jury,

as fact-finder, will find it helpful to hear Wanetick’s

testimony regarding the damages calculations for defendant’s

allegedly infringing products.        Therefore, the court will

proceed to evaluate the admissibility of Wanetick’s opinions as

contained in the Report.

           II.   Damages

           Defendant seeks to preclude Wanetick’s opinion on

damages arising from plaintiffs’ breach of contract, common law,

and patent infringement claims.        Under 35 U.S.C. § 284, a

patentee that prevails on an infringement claim is entitled to



7     Plaintiffs argue that the “measure of damages” on their state common
law claims, “is the profits realized by Woodway” from the sale of the
allegedly infringing products, calculated by subtracting costs from revenue.
(Pl. Opp. at 6, 9.) Plaintiffs appear to argue that an expert is unnecessary
to calculate lost profits. (Id.) Although courts need not admit expert
testimony that concerns an issue more appropriately decided by lay jurors
without the expert’s help, the court finds that Wanetick’s testimony on the
calculation of plaintiffs’ common law damages will assist the jury. United
States v. Mulder, 273 F.3d 91, 101 (2d Cir. 2001).

                                     17
damages “adequate to compensate for the infringement, but in no

event less than a reasonable royalty for the use made of the

invention by the infringer, together with interest and costs as

fixed by the court.”    35 U.S.C. § 284.    Despite this broad

language, “patentees tend to try to fit their damages cases into

the ‘lost profits’ framework, or else fall back on the statutory

grant of a reasonable royalty.’” Pulse Med. Instruments, Inc. v.

Drug Impairment Detection Servs., LLC, 858 F. Supp. 2d 505, 514

(D. Md. 2012) (quoting Mars, Inc. v. Coin Acceptors, Inc., 527

F. 3d 1359, 1366 (Fed. Cir. 2008)).

         Plaintiffs’ damages Report includes Exhibit A, which

purportedly summarizes Woodway’s profit margins on infringing

sales from 2008 through 2014, although Wanetick’s report states

that he did not have the requisite sales information at the time

he prepared his Report in July 2015.       Plaintiffs therefore

appear to pursue a damages theory based on a reasonable royalty

for the period after the ‘619 patent issued on November 13,

2012.

         To determine a reasonable royalty, district courts

often resort to the so-called “willing licensor-willing

licensee” approach by considering a hypothetical negotiation

between the parties, commencing on the date the alleged

infringement began.    Uniloc, 632 F.3d at 1312; Interactive

Pictures Corp. v. Infinite Pictures, Inc., 274 F.3d 1371, 1384

                                 18
(Fed. Cir. 2001).    Courts typically accept expert testimony that

calculates a reasonable royalty through the selection of a

royalty rate which is then applied to a royalty base, the price

of an infringing product expressed in dollars, to arrive at a

royalty damages figure.      See, e.g., Lucent Techs., Inc. v.

Gateway, Inc., 580 F.3d 1301, 1388 (Fed. Cir. 2009);

LaserDynamics, Inc. v. Quanta Comput., Inc., 694 F.3d 51, 61,

68-69 (Fed. Cir. 2012); On Track Innovations Ltd. v. T-Mobile

USA, Inc., 106 F. Supp. 3d 369, 418-19 (S.D.N.Y. 2015).

            The Report purports to calculate a reasonable royalty

rate using various methodologies yielding royalty rates ranging

from a high-end of 8%, (Rept. at 7), to a low of 4.2%, (id. at

7, 15), including two methodologies which both yield royalty

rates of 5%, and a third methodology yielding a royalty rate of

5.8%, (id. at 7, 13, 14).     Plaintiffs’ expert Report also

includes 20%, 15%, and 10% royalty rates drawn from requests by

Astilean during the course of negotiations with Woodway’s CEO,

and similar offers made by Woodway, (Rept. at 8 nn.1-4), and

offers made in March 2013 by a prospective licensee that

included royalty rates of 7.5% and 5.0%, (id. at nn.5-6).        The

Report also includes a 5-6% royalty rate Astilean offered to

another prospective licensee in 2009 along with requesting a $2

million upfront payment and a minimum yearly royalty of

$200,000.    (Id. at n.7.)

                                   19
            Additionally, a “patentee ‘must in every case give

evidence tending to separate or apportion . . . the patentee’s

damages between the patented feature and the unpatented

features.’”    Power Integrations, Inc. v. Fairchild Semiconductor

Int’l, Inc., 904 F.3d 965, 977 (Fed. Cir. 2018) (quoting

Garretson v. Clark, 111 U.S. 120, 121 (1884)), cert. denied, No.

18-779, 2019 WL 887884 (U.S. Feb. 25, 2019).   The Federal

Circuit has held that “apportionment can be addressed in a

variety of ways,” including through selection of a royalty base

that reflects a patented feature’s added value or by adjusting

the royalty rate so as to discount the value of the non-patented

features.    ExMark Mfg. Co. Inc. v. Briggs & Stratton Power

Prods. Grp., LLC, 879 F.3d 1332, 1348 (Fed. Cir. 2018) (citing

Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1226 (Fed.

Cir. 2014)).    Plaintiffs’ expert noted that the patents-in-suit

deserved “an enormous apportionment of the value associated with

the Speedfit treadmills” because “the patents are essentially

the product,” given the lack of motors and other accouterments,

but that some apportionment for the rubberized slats comprising

the running surface was appropriate.    (Rept. at 12.)

            Defendant moves to preclude Wanetick’s opinion as

disclosed in the Report for several reasons.   First, defendant

argues that Wanetick failed to analyze, apportion, or even

calculate damages stemming from plaintiffs’ state law claims.

                                 20
(Def. Mot. at 1.)     Second, defendant argues the 8% royalty rate

selected by Wanetick is not connected to the facts of the case

and cites to ExMark, 879 F.3d 1332 (Fed. Cir. 2018).    (Id. at

10.)   Next, defendant attacks the royalty base selected by

Wanetick in his Collective Damages Analysis, arguing, among

other reasons, that the selected base improperly uses the entire

market value rule, which considers the entire cost of the

accused product, and that the base includes non-infringing

sales.    (Id. at 25.)   Third, defendant points to several other

portions and aspects of the Report and argues they are

unsupported, speculative, or procedurally defective.    (Id. at

26-30.)

           Plaintiffs respond that Wanetick’s methods are well

tested, have a low “potential error rate,” and have generally

been accepted by the business community.    (Pl. Opp. at 1.)

Plaintiffs also assert that Wanetick’s experience and training

qualify him as an expert and that his methodologies are reliable

(Id. at 8-13.)    Plaintiffs further note that damages for common

law claims can be determined by lost profits.    (Id. at 9.)

                 A.   Royalty Rate

           Defendant argues that Wanetick did not sufficiently

explain his calculation of the royalty rate using the Georgia-

Pacific factors such that his reasonable royalty opinion was

cursory and not tied to the facts of the case.     (Def. Mot. at

                                  21
13.)    Moreover, defendant asserts that the alternative royalty

rates that Wanetick calculated do not satisfy Daubert because

they are either not sufficiently tied to the facts of this case,

untested and unreliable, or are not from comparable license

agreements.   (Id. at 11-13; 15-19.)

           Title 35 Section 284 does not prescribe a particular

method to calculate a reasonable royalty, though the Federal

Circuit has held that certain methods are speculative, and thus

inadmissible, as a matter of law.      See UniLoc, 632 F.3d at 1315

(holding the “25% rule” for calculating a reasonable royalty was

inadmissible).   Nevertheless, experts and courts have favored

the oft-cited Georgia-Pacific analysis that considers 15 salient

features of a patent infringement case to arrive at a royalty

rate.    See Georgia-Pacific, 318 F. Supp. at 1120; see also Pulse

Med., 858 F. Supp. 2d at 514 (“[T]he Federal Circuit has

repeatedly endorsed analysis of the Georgia-Pacific factors to

estimate a reasonable royalty rate for the purposes of

calculating patent damages.”).      The Federal Circuit has also

held that a “superficial recitation” of the Georgia-Pacific

factors that is not sufficiently tied to the facts of the case

is inadmissible.    ExMark, 879 F.3d at 1349-50.

           ExMark is instructive.     There, the Federal Circuit

excluded an expert’s damages opinion because its treatment of

the Georgia-Pacific factors “concluded with little explanation

                                 22
that [the parties] would have agreed to [the] reasonable royalty

rate.”   Id.   The Expert “merely addressed the Georgia-Pacific

factors in light of the facts and then plucked the [final]

royalty rate out of nowhere.”    Id. at 1351.    “‘Reciting each

[Georgia-Pacific] factor and making a conclusory remark about

its impact on the damages calculation before moving on does no

more than tell the jury what factors a damages analysis could

take into consideration.’” Id. at 1350 (quoting Whitserve, LLC

v. Comput. Packages, Inc., 694 F.3d 10, 31 (Fed. Cir. 2012)).

          Although Wanetick discussed each of the Georgia-

Pacific factors and, for the most part, applied them to the

facts of the case, his royalty rate opinion of 8% warrants

exclusion.     Like the expert in Exmark, Wanetick discusses the

factors and considers some of the relevant aspects of this case

pertinent to the selected factor.      (Rept. at 9-12.)   His Report

also states what “direction” or “bias” a specific factor would

have on the resulting royalty rate.     (Id.)   Nonetheless, without

further discussion or explication, he arrives at a royalty rate

of 8% as if “plucked” out of thin air.     ExMark, 879 F.3d at 1351

(“It is not merely enough for an expert to simply assert that a

particular royalty rate is reasonable in light of the evidence

without tying the proposed rate to that evidence.”).

          This flaw is not limited to Wanetick’s analysis of the

Georgia-Pacific factors.    Though he offers twelve other royalty

                                  23
rates ranging from 4.2% to 20%, calculated using different

methods, there is no basis articulated in the Report from which

the court can determine why the 8% royalty rate was reasonable,

or why the twelve other rates he calculated were not.    Wanetick

testified during his deposition that he found the 8% figure

“more or less in the middle,” of the 13 royalty rates he

calculated and that “[a]t the end of the day it’s a judgment.”

(Wanetick Dep. at 228:22-25.)   Though an expert is entitled, and

often relied on, to use her judgment, it must be supported by

her knowledge, skill, experience, education, or training, the

bases of the opinion must be tethered to the facts, and the

opinion must ultimately be helpful to the jury.   Fed. R. Evid.

702.   Moreover, the bases informing her judgment must be

sufficiently articulated such that the court can determine, as

it is required to, whether the expert reasonably applied the

methodology to the facts of the case.   See Nimely, 414 F.3d at

396-97; see also Commonwealth Sci. & Indus. Research Org. v.

Cisco Sys., Inc., 809 F.3d 1295, 1302 (Fed. Cir. 2015) (“[W]here

the data used is not sufficiently tied to the facts of the case,

a damages model cannot meet the substantive statutory

requirement of apportionment of royalty damages to the

invention’s value.” (internal quotation marks and citations

omitted)).   Here, Wanetick has not provided a sufficient basis,

much less an explanation or calculation, to admit the 8% royalty

                                24
rate.   For these reasons, the court finds that the 8% royalty

figure is unsupported, and insufficiently tied to the facts of

this case, and will be precluded.

          The Report, however, provides other royalty rates and

discusses the methods Wanetick used to calculate these

alternative royalty rates.   Defendant notes that Wanetick

admitted at his deposition that he was not aware whether one of

these alternative methods that he discussed in his Report, the

Black-Scholes formula, was used by others to calculate a

reasonable royalty rate for patent infringement damages.     (See

Wanetick Dep. at 179:1-3.)   Defendant, however, identifies no

case law indicating that the alternative methods used by

Wanetick are not reliable.   In Pulse Medical, 858 F. Supp. 2d

505 (D. Md. 2012), cited by plaintiffs, the district court found

that using an alternative method to calculate a reasonable

royalty was appropriate when the facts of the case called for

such treatment, and when the expert sufficiently tied his use of

the alternative to such facts.   Pulse Med., 858 F. Supp. 2d at

514 (“[A]s a matter of law, analysis of the Georgia-Pacific

factors . . . are not the only method[] of assessing potential

damages.”); see also Mars, Inc., 527 F.3d at 1366 (“The correct

measure of damages is a highly case-specific and fact-specific

analysis.”).   Because Wanetick’s Report discloses alternative

methods to determine damages through a reasonable royalty rate,

                                 25
he may testify as to those methods, and their resulting damages

and royalty rates as applied to the facts of this case.    The

court reiterates, however, that his conclusory royalty rate of

8% is precluded.

         The court now turns to the comparator licensing

arrangement and the eight proposed licensing deals involving

Speedfit, including some that involved Woodway as potential

licensee, which Wanetick used in his royalty rate analysis.

“When relying on licenses to prove a reasonable royalty,” a

loose or vague comparison between different technologies or

licenses will not suffice.   LaserDynamics, 694 F.3d at 79.

Moreover, the comparison must consider differences in

technologies and the economic circumstances of the parties to

the contract.   VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308,

1330 (Fed. Cir. 2014) (citing Finjan, Inc. v. Secure Computing

Corp., 626 F.3d 1197, 1211 (Fed. Cir. 2010)).   Actual licenses

to the patents-in-suit, rather than comparable licenses, “are

probative not only of the proper amount of a reasonable royalty,

but also of the proper form of the royalty structure.”

LaserDynamics, 694 F.3d at 79-80.

         Though Wanetick did not ultimately settle on any of

the royalty rates included in the proposals or comparator

license he identifies, he may testify as to these comparisons to

explain to the jury how a reasonable royalty rate may be

                                26
determined.    The proposed Speedfit licensing arrangements that

were ultimately rejected may be probative of the value of the

technology or a reasonable royalty, particularly where

defendants’ representatives offered specific royalty rates.       In

short, Wanetick may testify how the proposals are sufficiently

comparable to the hypothetical license in this case.     Thus,

testimony concerning the proposed license arrangements and the

comparator license is not precluded.

                B.   Royalty Base

            The court next turns to the Report’s selection of a

royalty base.    As an initial matter, the Report requires updated

sales figures from Woodway to calculate a royalty base for the

time period covering defendant’s alleged infringement.

Specifically, as the court determined on December 28, 2016,

plaintiffs lacked standing to sue for infringement before June

1, 2015, the date that Bostan and plaintiff Astilean assigned

their respective interests in the patents-in-suit to plaintiff

Speedfit.    Speedfit, 226 F. Supp. 3d at 157.   Wanetick prepared

the Report before that decision issued, and used only Woodway’s

available sales figures up through 2014.    Accordingly,




                                 27
plaintiffs’ Supplemental Complaint, filed February 10, 2017,

only seeks damages for infringement beginning June 1, 2015. 8

            The Federal Circuit has explained that, “where multi-

component products are accused of infringement, the royalty base

should not be larger than the smallest salable unit embodying

the patented invention.”       Power Integrations, 904 F.3d at 977.

When an accused product contains “other valuable features,”

patented or not, that contribute to consumer demand, “then the

damages for patent infringement must be apportioned to reflect

only the value of the patented feature.”          Id. at 978.     “The

ultimate combination of royalty base and royalty rate must

reflect the value attributable to the infringing features of the

product, and no more.”      Ericsson, 773 F.3d at 1226.

            There is an exception to this general rule of

apportionment, however.       “The entire market value rule allows

for the recovery of damages based on the value of an entire

apparatus containing several features, when the feature patented

constitutes the basis for consumer demand.”           Lucent, 580 F.3d at

8     Defendant points out that the Report does not refer to a date for the
hypothetical negotiation which is said to take place on the first date of the
alleged infringement. Radio Steel & Mfg. Co. v. MTD Prods., Inc., 788 F.2d
1554, 1557 (Fed. Cir. 1986). Though plaintiffs have not responded to this
argument, the court notes that the Report does at least refer to the date
that common law damages started to accrue, and an initial infringement date,
even if it does not explicitly rely on the date as a basis for comparing the
licensing proposals which were offered at various other dates. This issue
may be explored by defendant on cross-examination to undercut Wanetick’s
patent damage analysis. Given that plaintiffs’ infringement claims accrued
after assignment on June 1, 2015, there remains an open question as to when
the alleged infringement began and when a hypothetical negotiation would have
taken place.

                                     28
1336 (quoting TWM Mfg. Co., Inc. v. Dura Corp., 789 F.2d 895,

901 (Fed. Cir. 1986)).      But, to satisfy the rule, the patentee

must establish that “the patented feature creates the ‘basis for

customer demand’ or ‘substantially create[s] the value of the

component parts.’”   Uniloc, 632 F.3d at 1318 (quoting Lucent,

580 F.3d at 1336).   This alternative has been described as

“demanding.”   Power Integrations, 904 F.3d at 977.     The Federal

Circuit has held that apportionment can also be accomplished by

adjusting the royalty rate, rather than the royalty base, or by

adjusting both the rate and the base.    ExMark, 879 F.3d at 1348.

          Defendant argues that the accused product includes

many other features such that it is improper to apply the entire

market value rule without explanation.     (Def. Mot. at 25.)

Plaintiffs’ Report appears to address this argument by

describing the patents-in-suit as “essentially the product”

because “the product consists of far fewer moving parts than

motorized treadmills,” among other reasons, when completing his

Georgia-Pacific analysis.    (Rept. at 12.)   Wanetick goes on to

“acknowledge[] that Woodway does deserve some apportionment for

its rubberized slat running surface design.”    (Id.)    Wanetick’s

concession that at least the rubberized slats of the accused

product could be apportioned, thus reduces damages, and exposes

his application of the entire market value rule to cross-

examination, rather than preclusion.     In any event, the Report

                                  29
is not clear if, or how, Wanetick apportions the non-infringing

features, whether through the royalty base or the royalty rate.

At bottom, the Report acknowledges that apportionment for the

rubberized slats is appropriate for the patents-in-suit, though

it is unclear how Wanetick accounts for this.    Given that

Wanetick’s royalty rate analysis likewise did not clearly

apportion for non-patented features, the court finds that

Wanetick’s royalty base opinion must include the apportionment

for the rubberized slat running surface.

         The court finds that Wanetick appears to have

mistakenly calculated patent infringement damages for the period

before the first patent-in-suit issued on November 13, 2012,

when infringement damages would begin to accrue, by applying his

selected royalty rate to Woodway’s alleged infringing sales for

years 2009, 2010, and 2011.   (Rept. at 6.)   The Report similarly

appears to apply a royalty rate to all infringing sales in 2012

without considering what portion of Woodway’s annual sales in

2012 resulted from sales before November 13, 2012.   Implicit in

Whelan’s decision to partition the applicable damages periods

according to the issue date of the patents-in-suit is that the

first period could not include patent infringement damages.     The

Report’s Collective Damages Analysis chart, therefore, shall not

be read to apply a royalty rate or calculate patent damages for

Woodway’s sales in the years 2009, 2010, and 2011, and up to and

                                30
including November 12, 2012, well before the patent issued.

(Rept. at 6; Wanetick Dep. at 126:8-127:7.)      Furthermore, the

court agrees with defendant that applying a royalty rate to

Woodway’s sales during the period prior to June 1, 2015 is also

inappropriate because Speedfit and Astilean lacked standing to

bring an infringement claim prior to the assignment by co-

inventors Bostan and Astilean of such rights to Speedfit.        See

Speedfit, 226 F. Supp. 3d at 156-67.      Thus, Wanetick’s

calculated royalty payments between 2009 and June 1, 2015,

before the assignment of the patents-in-suit to the plaintiffs,

is precluded.   Therefore, plaintiffs’ pre-June 1, 2015 damages

are limited to Astilean’s and Speedfit’s common law claims, and

Wanetick may testify regarding these claims as reflected in his

Report.

                C.   Upfront Payment

          Defendant next challenges the $275,000 upfront payment

which Wanetick concluded should be added to a damages award for

infringement.   (Def. Mot. at 23.)     Woodway argues that Wanetick

offers no facts to support this payment and further offers

neither an established method for calculating such a payment nor

points to specific comparable licensing arrangements.        (Id.)

Plaintiffs do not respond to this challenge.     The Report states

that inventors commonly seek and receive upfront payments when

“bringing their inventions to companies with whom they partner.”

                                31
(Rept. at 4.)     Wanetick first points to an alleged offer of

settlement from Woodway.9       (Id.)     He then notes that Woodway’s

claimed initial investment of $150,000 is a reasonable upfront

payment, and to this initial investment, he applies an 18% rate

of return typically expected by venture capital investors into a

late-stage target to arrive at a total payment of $275,000.

(Id. at 4-5.)     He concedes that he has “not received any

information as to what rate of return Woodway typically seeks”

when undertaking new initiatives, and ultimately concludes that

the 18% figure “seems reasonable.”          (Id. at 5.)

            Wanetick does not point to examples of licensing

arrangements between the parties or comparators that include

such an upfront payment along with running-royalties, let alone

arrangements sufficiently comparable to the facts of this case.

Moreover, the 18% return on investment figure is equally as

speculative.    There is an insufficient basis for the court to

conclude that the parties would have agreed to such an upfront

payment in any hypothetical negotiation.          Lucent, 580 F.3d at

1325 (“[Patentee] had the burden to prove that the licenses were

sufficiently comparable to support the lump-sum damages

award.”); see also Worldtech Sys., Inc. v. Integrated Networks

Sols., Inc., 609 F.3d 1308, 1319-20 (Fed. Cir. 2010).             The



9     The court notes that use of this evidence would be inadmissible at
trial under Federal Rule of Evidence 408.

                                     32
upfront payment is speculative, conjectural, and is precluded

from the damages calculation in Wanetick’s testimony.

                 D.   Other Challenges

            Defendant next moves against several other portions of

the Report as unsupported or irrelevant with regard to the

calculation of damages.    (Def. Mot. at 26-30.)    Plaintiffs

failed to respond to defendant’s arguments as to any of these

sections.    (Def. Reply at 10.)   Specifically, defendant seeks to

exclude (1) Exhibit B which discusses the advantages of

motorless treadmills over motorized treadmills; (2) the

narrative section on the first two pages of the Report; (3)

Wanetick’s comments on the longevity of treadmills; (4)

Wanetick’s comment about a patent examiner’s thoroughness; and

(5) Wanetick’s statement in the royalty rate analysis that “the

patents are essentially the product.”      (Def. Mot. at 26-30.)

            As discussed above, testimony regarding item (5), the

apportionment issue, may be admitted as part of the royalty rate

analysis.    The court finds that the subject matter of certain

other challenged portions of the Report may be helpful to the

jury’s understanding of the evidence and determination of the

facts, while other challenged subjects are unsupported or

irrelevant and should be excluded.      First, with respect to item

(1), Wanetick admitted in his deposition that facts relevant to

his opinion in Exhibit B regarding the advantages of motorless

                                   33
treadmills, were easily found through an internet search.

(Wanetick Dep. at 61:8-11.)    During his deposition, Wanetick

also stated that he based his opinion on the advantages and

disadvantages of manual treadmills from his experience

“frequent[ing] gyms and hotels that have fitness centers” and

his ownership of a treadmill.   (Id. at 190:13-20.)    Wanetick

does not purport to be an expert on treadmills, and his

experience with treadmills comports with that of a layperson,

not an expert.   (Id. at 110:20-21.)   Astilean is a more

appropriate witness to discuss the advantages of manual

treadmills and the longevity of treadmills (item (3)), and

Wanetick may not offer such opinions under FRE 702 as to items

(1) or (3).

         Further, with respect to item (2), the narrative

statements included in the beginning of the Report are fairly

viewed as an introduction, and are excluded from the body of his

damages Report by Wanetick himself—he concludes this

introductory portion with “I was tasked with preparing a damages

report . . . that is what follows.”    (Rept. at 2.)   The

introductory language summarizes Wanetick’s understanding of the

parties’ dispute in general.    Plaintiffs have not argued that

Wanetick’s introduction is relevant to his opinion regarding the

calculation of damages.   Thus, it too warrants preclusion.       As

for item (4), plaintiffs do not address defendant’s objection to

                                 34
footnote 4 of the Report, which references the patent examiner

at the U.S. Patent and Trademark Office and his experience.      The

court finds that Wanetick’s opinion on this issue is irrelevant

and Wanetick’s opinion regarding the patent examiner’s

qualifications is precluded.

         Finally, defendant’s arguments for preclusion of

Wanetick’s opinions regarding state law damages calculations are

noted and are denied because the Report sets forth adequate

bases for state law damages.   (See, e.g., id. at 3, 6, 19.)

                            CONCLUSION

         For the reasons discussed above, defendant’s motion is

GRANTED in part and DENIED in part.   Wanetick may not testify

that the 8% figure is a reasonable royalty rate or that it is

consistent with an application of the Georgia-Pacific factors.

He may, however, testify as to the application of the Georgia-

Pacific factors to the facts of the case.   Wanetick may also

testify to the alternative methods he used to calculate a

reasonable royalty as disclosed in his Report.   He may offer

opinion testimony as to the comparator license and other

licensing proposals discussed in the Report, so long as he ties

the same to the facts of this case.   Wanetick may not offer

testimony concerning the $275,000 “upfront payment” and the 18%

rate of return.   Moreover, any testimony by Wanetick concerning

an appropriate royalty base must also apportion for at least the

                                35
rubberized running surface of the accused product.    Wanetick may

not testify as to patent infringement damages prior to June 1,

2015, but may offer testimony consistent with his Report

concerning damages for plaintiffs’ state common law claims

during that period.   Finally, Wanetick may not testify as to the

advantages and longevity of motorless treadmills, the

introductory discussion included in the first two pages of the

Report, or footnote 4 of the Report.



SO ORDERED.

Dated: Brooklyn, New York
       March 29, 2019

                                     ________ /s/
                                     KIYO A. MATSUMOTO
                                     United States District Judge
                                     Eastern District of New York




                                36
